                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

SALVADOR SANCHEZ,

            Plaintiff,

v.                                                        CV No. 19-596 KRS/CG

UNITED SUPERMARKETS, L.L.C., et al.,

            Defendants.

                 ORDER VACATING SETTLEMENT CONFERENCE

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS THEREFORE ORDERED that the telephonic status conference set for

November 14, 2019, at 2:00 p.m., and the settlement conference scheduled for

Thursday, November 21, 2019, at 9:00 a.m., are hereby VACATED.

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
